DETAILED ACTION
This communication is in response to the application filed on 7/15/20 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 9, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-7, 10-16 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by PAHLAVAN et al. (U.S. Pub. No. 2010/0269152) (“Pahlavan”).

Regarding claim 1, Pahlavan discloses [a] method comprising: 
establishing, between a client device and a computing device, a channel for communicating data associated with a remoted application that is being executed by the computing device for the client device; (Pahlavan, paragraph 58, teaches a remote client device in communication with a server computing device via a network; the server is configured to allow remote sessions wherein users access applications and files on the server by logging onto the server from the client device)
intercepting, by the computing device, a focus event resulting from a first control element within the remoted application receiving focus; (Pahlavan, paragraph 73, teaches the server remote access module is configured to receive command messages from the client device; Pahlavan, paragraph 80, teaches the client remote access module is configured to send user inputs to the server remote access module; the user inputs include pointer inputs, keyboard inputs, etc.; Pahlavan, paragraph 126, teaches a web page of a remote web browser 
determining, by the computing device, a type of the first control element; (Pahlavan, paragraph 127, teaches the server determines based on the user inputs received from the client device that the received pointer movement and click result in a textbox being clicked on)
determining, by the computing device and based on the type of the first control element, a type of a second control element, native to the client device, that is to be activated at the client device in response to the focus event; and (Pahlavan, paragraph 127, teaches the agent module determines that a graphical keyboard is to be activated at the client device based on the OS module determining that the received pointer movement and click result in a textbox being clicked on)
sending, via the channel and to the client device, data configured to cause the client device to activate the second control element to allow a user to view the second control element at the client device in association with a view of at least a portion of the remoted application (Pahlavan, paragraph 127, teaches the agent module generates a message for the client device including a command to activate the graphical keyboard; the agent module then sends the message to the client device and on the client side, the local view module receives the message and brings up the graphical keyboard on the display in response to the message; Pahlavan, FIG. 14B, illustrates the keyboard is displayed on the client device along with the local and remote GUI applications in the background).


Regarding claim 2, Pahlavan discloses the invention of claim 1 as discussed above. Pahlavan further discloses wherein the type of the first control element comprises a text entry field, and wherein the type of the second control element comprises a keyboard (Pahlavan, paragraph 127, teaches the agent module determines that a graphical keyboard is to be activated at the client device based on the OS module determining that the received pointer movement and click result in a textbox being clicked on).
Claim 11 is a CRM claim corresponding to claim 2 and is similarly rejected. 

Regarding claim 3, Pahlavan discloses the invention of claim 1 as discussed above. Pahlavan further discloses wherein the type of the first control element comprises a number entry field, and wherein the type of the second control element comprises a number pad (Pahlavan, paragraph 127, teaches the agent module determines that a graphical keyboard is to be activated at the client device based on the OS module determining that the received pointer movement and click result in a textbox being clicked on (both the text box and graphical keyboard are capable of receiving number input)).
Claim 12 is a CRM claim corresponding to claim 3 and is similarly rejected. 

Regarding claim 4, Pahlavan discloses the invention of claim 1 as discussed above. Pahlavan further discloses wherein the data comprises coordinate information for the second control element (Pahlavan, paragraph 134, teaches the OS module on the server may also communicate the coordinates and dimensions of a dialog box or window to the agent module which then generates a message for the client device including the coordinates and dimensions of the dialog box window).
Claim 13 is a CRM claim corresponding to claim 4 and is similarly rejected. 

Regarding claim 5, Pahlavan discloses the invention of claim 1 as discussed above. Pahlavan further discloses wherein the data comprises size information for the second control element(Pahlavan, paragraph 134, teaches the OS module on the server may also communicate the coordinates and dimensions of a dialog box or window to the agent module which then generates a message for the client device including the coordinates and dimensions of the dialog box window).
Claim 14 is a CRM claim corresponding to claim 5 and is similarly rejected. 

Regarding claim 6, Pahlavan discloses the invention of claim 1 as discussed above. Pahlavan further discloses determining, by the computing device, content for display within the second control element when the second control element is activated at the client device; and (Pahlavan, paragraph 161, teaches the server inputs the received user inputs to the desktop module and causes an application being launched on the server)
wherein the data comprises an indication of the content (Pahlavan, paragraph 161, teaches the agent module generates a message identifying the launched application and sends the message to the client device).


Regarding claim 7, Pahlavan discloses the invention of claim 1 as discussed above. Pahlavan further discloses receiving, by the computing device, an indication of user input received at the client device based on user interaction with the second control element; and (Pahlavan, paragraph 161, teaches the server inputs the received user inputs to the desktop module and causes an application being launched on the server)
updating, based on the user input, the remoted application (Pahlavan, paragraph 161, teaches the agent module generates a message identifying the launched application and sends the message to the client device).
Claim 16 is a CRM claim corresponding to claim 7 and is similarly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pahlavan as applied to claims 1 and 10 above, and further in view of Qian et al. (U.S. Pub. No. 2009/0210214) (“Qian”).

Regarding claim 8, Pahlavan discloses the invention of claim 1 as discussed above. Pahlavan, paragraph 73, teaches the server remote access module is configured to receive command messages from the client device; Pahlavan, paragraph 80, teaches the client remote access module is configured to send user inputs to the server remote access module. Yet, Pahlavan does not expressly disclose wherein the intercepting of the focus event is performed based on one or more application programming interface calls to an operating system of the computing device. However, Qian, paragraphs 24, 25, teaches hooking an interface that can communicate with the operating system and an application to monitor for system calls or API calls to the interface (e.g., keyboard events received by an event handler). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pahlavan to incorporate the teachings of Qian to intercept a keyboard event and communicate Pahlavan, paragraph 73).
Claim 17 is a CRM claim corresponding to claim 8 and is similarly rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHAHID K KHAN/Examiner, Art Unit 2178